                Case 1:19-cr-00463-DLC Document 231 Filed 02/11/21 Page 1 of 1




                                                                                          February 11, 2021
 Honorable Denise L. Cote
 United States District Court Judge
 Daniel Patrick Moynihan
 United States Courthouse
 500 Pearl Street
 New York, NY 10007-1312


 VIA ECF

             Re:          United States vs. Benzion Zirkind
                          Case No. 19-CR-463 (DLC)

 Dear Judge Cote:

       I am writing to inform the court that both counsel and Benzion Zirkind have tested
 Microsoft Teams and found it to be in working order.

 Respectfully Submitted;

 /s
 Saul Bienenfeld




BIENENFELD LAW                  New York City:       Long Island:           saul@bienefeldlaw.com
                                450 Seventh Avenue   680 Central Avenue     212-363-7701
                                Suite 1408           Suite 108              www.bienenfeldlaw.com
Admitted New York and Florida   New York, NY 10123   Cedarhurst, NY 11516
